Citation Nr: 1132725	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO. 10-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a right hip disorder, including a hip displacement injury and arthritis.

5.  Entitlement to a disability rating in excess of 20 percent for a right ankle disability. 

6.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and December 2009 rating decisions of Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

In June 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and right hip disorder, as well as for increased ratings for right ankle disability and right knee disability, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have an eye disability for which service connection may be granted. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for an eye disorder, including refractive error presbyopia, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In correspondence dated in September 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In an August 2009 statement, the Veteran reported that he had very poor vision of both eyes.  In his September 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), he described that his eyes were always blurry and watery or runny.  He also felt that his presbyopia had developed due to exposure to "CS gas."

An October 2009 VA eye consult notes that the Veteran reported problems with reading the newspaper, watching television, and computer screens.  He also reported headaches when wearing "readers."  The examiner noted that the Veteran had no ocular trauma, eye surgery, or history of eye disease.  The examiner found the Veteran to have 20/20 vision of the right eye and 20/25 vision of the left eye. There was an optic nerve asymmetry, with the right optic nerve being larger in size than the left, but that there was also a larger cup.  The optical coherence tomography and intraocular pressure were normal.  The Veteran was said to have presbyopia.

VA medical records are otherwise generally negative as to complaints of, or treatment for, an eye disorder.  Indeed, the October 2009 record noted his last eye examination was in 1981.

The record indicates that the Veteran's only diagnosis associated with an eye disorder is presbyopia.  Refractive error of the eyes, such as presbyopia, is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  See 38 C.F.R. §§ 3.303, 4.9 (2010); see also McNeely v. Principi, 3 Vet. App. 357, 363-64 (1992) (noting that presbyopia is a type of refractive error, "a visual condition that becomes apparent especially in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.").

Since service connection cannot be granted for presbyopia the question of whether it developed due to the Veteran's claimed exposure to "CS gas" does not change the outcome of the claim.  In claims for service connection for refractive errors (i.e., presbyopia) the law is dispositive, the claims must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Although the Veteran has reported various eye symptoms, the medical evidence of record does not indicate that his medical examiner has found any other disorders to be currently present.  The Board recognizes the Veteran's contentions that he has had a continuous eye disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has an eye disorder other than refractive error are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the preponderance of the evidence of record is against the claim; the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Consequently, the Veteran's claim for service connection for an eye disorder is denied. 


ORDER

Service connection for an eye disorder is denied. 


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for bilateral hearing loss, tinnitus, and right hip disorder, as well as for increased ratings for right ankle disability and right knee disability, and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

Per his September 2010 VA Form 9, the Veteran contends that his bilateral hearing loss and tinnitus developed in service due to his work as a gunner crewman working with artillery with a lack of hearing protection at that time.  He also contends that his claimed right hip disorder developed in service, at the same time that his service-connected right ankle disability and right knee disability developed.

To establish service connection, there must be medical evidence of a nexus between the current disability and the injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Although the Veteran was provided a VA examination in regards to his bilateral hearing loss and tinnitus claims, the Board notes that the October 2009 VA examination was inadequate in regards to the service connection claim.  Once VA undertakes the effort to provide an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate examination.  See Barr, 21 Vet. App. at 311-12.  The VA examiner opined that the bilateral hearing loss and tinnitus were less likely as not caused by or a result of experiences in service, noting that without initial or entrance examination results it is not possible to determine if hearing loss at 6000 Hz was pre-existing or aggravated by service, and further noted that there were no references to report of or treatment for tinnitus in service treatment records.

However, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3- 2003.  A new VA examination is thus necessary determine whether the Veteran has bilateral hearing loss and/or tinnitus due to service, given consideration to the presumption of soundness.

During the June 2011 Board hearing, the Veteran reported he has had chronic right hip pain since his in-service right leg injury, which has worsened over time.  He also argued that his right hip was aggravated by his service-connected ankle and knee.

The October 2009 VA examiner opined that right hip strain is not caused by or a result of right knee and ankle injury, due to radiographic evidence of right hip pathology and the examiner's clinical experience.  In a November 2009 opinion, a VA examiner further noted that the Veteran's X-rays revealed very mild symmetrical degenerative joint disease of the bilateral hips and provided a rationale as to how such findings were consistent with age and not traumatic arthritis; thus it was at least as likely as not less than 50 percent probability that his current the current mild degenerative joint disease of the right hip was due to service. 

As previously noted, once VA provides an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate examination.  Barr, 21 Vet. App. at 311-12.  However, neither VA medical opinion provided an opinion as to whether the current right hip strain was due to service or whether it or the degenerative joint disease was aggravated by the service-connected right ankle disability or right knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran should be provided another VA examination to determine whether his current right hip disorder was caused by service, or was caused or aggravated by his service-connected right ankle disability and right knee disability.

The Board also notes that during the June 2011 Board hearing, the Veteran reported that his right knee disability had worsened since his last VA examination.  An updated VA examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment and evaluate adequately his current level of disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on Veteran's complaint of increased hearing loss since his examination two years before). VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary in regards to the right ankle disability and right knee disability claims.

The Board also notes that the last VA medical records associated with the claims file were from November 2009, and that the record indicates that the Veteran receives continuing treatment from VA.  Indeed, during the June 2011 hearing the Veteran reported that he received treatment at Fort Smith with a Dr. G., and that Dr. G. had treated his service-connected ankle as recently as November 2010.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Finally, the Veteran claims to be unemployed due to his service-connected right ankle and right knee disabilities.  As the RO/AMC has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16 (2010), the matter is hereby remanded to the RO/AMC for consideration thereof in the first instance.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history.  If the RO/AMC finds it necessary, a VA examination should be provided to determine if he is unemployable solely due to his service-connected disabilities.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from November 2009 to the present.  The RO/AMC will also request and obtain any medical records from Fort Smith.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral hearing loss and/or tinnitus found to be present. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.  The examiner is directed to opine as to whether it is at least as likely as not that any bilateral hearing loss and/or tinnitus found to be present had its onset in, was aggravated by, or is otherwise related to service, and must specifically consider the Veteran to have been in sound condition at the time of his entrance into service. 

In discussing the opinion, the examiner must acknowledge the Veteran's competent lay statements of record relating to the onset of his disorder, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right hip disorder found to be present. 

The claims file and a copy of this remand should be made available to and be reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. The examiner is directed to opine as to whether it is at least as likely as not that any right hip disorder found to be present had its onset in, was aggravated by, or is otherwise related to service.

The examiner must also opine as to whether the right hip disorder was either (a) caused by or (b) is aggravated (permanently worsened) by the service-connected right ankle disability and/or right knee disability.

In discussing his/her opinions, the examiner must acknowledge the Veteran's competent lay statements of record relating to the onset of his disorder, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

4.  The RO/AMC shall provided the Veteran with a VA joints examination by an appropriate medical professional to determine the current extent and severity of his right ankle and right knee disabilities.

The examiner's findings should also specifically include (1) range of motion, (2) bone and/or cartilage impairment, (3) the presence of any ankylosis, and (4) any joint abnormalities for each disability. If possible, the examiner should also consider (5) any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities.

The examiner is also directed to (6) assess the extent his service-connected disability affects his ability obtain substantially gainful employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities renders him unable to secure or follow a substantially gainful occupation.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

5. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

6. The RO/AMC will then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


